Exhibit 10.1

BEA SYSTEMS, INC.

AMENDMENT TO STOCK OPTION AGREEMENTS

This Amendment (the “Amendment”) to the stock options described below (the
“Options”), by and between BEA Systems, Inc., a Delaware corporation, and Mark
Carges (the “Optionee”) is effective as of December 12, 2007. Capitalized terms
used in this Amendment that are not otherwise defined herein shall have the
respective meanings assigned to them in the plan document or option agreement
related to each Option.

WHEREAS, Optionee has been granted the following Options:

 

  •  

Award ID Number 000628, dated March 27, 1997, granted under the Company’s 1995
Flexible Stock Incentive Plan, to purchase 48,000 shares for $1.50000 per share.

 

  •  

Award ID Number 001031, dated October 15, 1997, granted under the Company’s 1997
Stock Incentive Plan, to purchase 32,000 shares for $3.93750 per share;

WHEREAS, the option agreements pursuant to which the Options were granted do not
permit the exercise of the Options by having a number of shares with an
aggregate fair market value equal to the aggregate option exercise price and any
statutorily required tax withheld; and

WHEREAS, the Compensation Committee of the Company believes it is in the best
interest of the Company to permit the exercise of options by having a number of
shares with an aggregate fair market value equal to aggregate option exercise
price and any statutorily required tax withheld;

NOW, THEREFORE, BE IT RESOLVED, that the parties hereto hereby agree to amend
the stock option agreement for each of the Options to provide that the following
sentence will be added to the end of the Method of Payment section:

“In addition, the Exercise Price and any statutorily required tax withholding
may be paid by withholding a number of otherwise deliverable shares subject to
the Option to be exercised with an aggregate fair market value equal to the
aggregate Exercise Price of the Option to be exercised and any statutorily
required tax withholding.”

 

OPTIONEE     BEA SYSTEMS, INC. /s/ Mark Carges     /s/ Robert F. Donohue Mark
Carges     Signature     Robert F. Donohue     Print Name     Vice President    
Title